DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/21 has been entered.
 
REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a display device, particularly characterized by, wherein the light emitting layer is provided over the first conductive line and the second conductive line and is in contact with the first conductive line and the second conductive line, as detailed in claim 1.  Claims 2-19 depends from claim 1.
with emphasis on figures 1-7, a display device comprising: 
a substrate (100; Figs 2,4; [0075] ) including a display area (DA) in which pixels (PX) are disposed and a non-display area (NA1) surrounding the display area (DA), the display area (DA) including a through-hole (TH) (figures 2,6; [0077, 0105]); 
a first dam (114) surrounding the through-hole (TH) (figure 6; [0125]); 
a first conductive line (122) provided between the first dam and the pixels (figures 3A-4; [0086-0093]); and
 a second conductive line (123) provided between the first dam and the through-hole (figures 3A-4; [0086-0093]); 
wherein each pixel includes: 
a first electrode (121) provided over the substrate (100) (figure 4; [0095]); 
a light emitting layer (122) provided over the first electrode (121) (figure 4; [0095]); and a
 second electrode (123) provided over the light emitting layer (122),  
wherein the light emitting layer (122) in contact with the first conductive line (121) (figure 4; [0095]) and a second conductive line (123).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896